Title: From George Washington to Jonathan Trumbull, Sr., 20 December 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 20th December 1780.
                        
                        Inclosed are the Returns called for in your Excellency’s letter of the 27th ulto. Colo. Sheldon is directed
                            to make that of his Regiment immediately to you—That, with those now transmitted, will, I believe, include all the Men
                            belonging to the State of Connecticut, who are serving in any department of the Continental Army. I have the honor to be
                            with very great Respect Your Excellency’s Most obt Servt
                        
                            Go: Washington
                        
                    